MEMORANDUM OPINION
                                          No. 04-09-00771-CV

                Stuart W. THOMAS, Thomas Mushroom and Specialty Produce, Inc.,
                        and Thomas Mushroom and Specialty Produce II, Inc.,
                                          Appellants

                                                    v.

                   Frederick F. HOELKE, William F. Peters, Jr., and Roy G. Romo,
                                          Appellees

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-07071
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 16, 2010

AFFIRMED

           This interlocutory appeal stems from the trial court’s denial of a motion to transfer venue.

Appellees, attorneys Frederick Hoelke, William Peters, and Roy Romo (collectively Attorneys)

filed suit based on the failure of appellants Stuart W. Thomas, Thomas Mushroom and Specialty

Produce, Inc., and Thomas Mushroom and Specialty Produce II, Inc. (collectively Thomas) to

pay attorney’s fees pursuant to a contract to provide legal services. On appeal, Thomas asserts

the trial court erred in denying the motion to transfer venue because the Attorneys, and
                                                                                     04-09-00771-CV


specifically Peters, did not and cannot show independently from each other that venue is proper

in Bexar County, Texas. We affirm the judgment of the trial court.

                                     FACTUAL BACKGROUND

       In March of 2005, Thomas retained the services of Hoelke, a Bexar County attorney, to

provide legal services to dissolve and/or terminate four non-compete agreements between

Thomas and several entities that sell mushrooms in Dallas, Houston, New Orleans, and Atlanta.

As payment, Thomas agreed to pay 1.75% of the gross sales of any mushroom and fresh produce

distribution entities he acquired for a period of ten years. In May of 2005, the attorney retention

contract was supplemented to include the services of appellees Peters and Romo, both non-

residents of Bexar County. The contract contained a clause stating, “[a]ll obligations of the

parties are performable in Bexar County, Texas.” Thomas paid appellees’ attorney fee, based on

the 1.75% of gross profits, intermittently until January of 2007, at which time the payments

ceased. On May 2, 2008, the Attorneys filed suit against Thomas alleging breach of contract and

quantum meruit, and asserting venue was proper in Bexar County. Two months later, Thomas

filed a motion to transfer venue which was denied by the trial court on November 9, 2009.

                                              VENUE

       Venue may be proper in more than one county under the general, mandatory or

permissive venue rules. See GeoChem Tech Corp. v. Verseckes, 962 S.W.2d 541, 544 (Tex.

1998). The plaintiff is given the first choice of the venue in which to file suit, but upon

challenge by the defense, the plaintiff bears the burden to prove venue is maintainable in that

county. TEX. R. CIV. P. 87(2)(a); In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999) (orig.

proceeding); Rosales v. H.E. Butt Grocery Co., 905 S.W.2d 745, 750 (Tex. App.—San Antonio

1995, writ denied). “If the plaintiff fails to establish proper venue, the trial court must transfer



                                                -2-
                                                                                      04-09-00771-CV


venue to the county specified in the defendant’s motion to transfer, provided that the defendant

has requested transfer to another county of proper venue.” Eddins v. Parker, 63 S.W.3d 15, 18

(Tex. App.—El Paso 2001, pet. denied); TEX. CIV. PRAC. & REM. CODE ANN. § 15.063 (Vernon

Supp. 2010).

       Important to this case, each plaintiff must establish proper venue, independently of every

other plaintiff, or risk transfer or dismissal.         TEX. CIV. PRAC. & REM. CODE ANN.

§ 15.003(a) (Vernon Supp. 2010) (“If a plaintiff cannot independently establish proper venue,

that plaintiff’s part of the suit, including all of that plaintiff’s claims and causes of action, must

be transferred to a county of proper venue or dismissed, as is appropriate . . . .”). The Attorneys

asserted venue was proper under both Texas Civil Practice and Remedies Code Section

15.002(a)(1) (general venue) and Section 15.035(a) (contract in writing). TEX. CIV. PRAC. &

REM. CODE ANN. §§ 15.002(a)(1) (Vernon 2002); 15.035(a) (Vernon Supp. 2010). Thomas

moved to transfer venue claiming the venue provision of the contract was unenforceable as

unconscionable and that venue was proper in Dallas County.

A. Standard of Review

       Venue rulings generally are not subject to interlocutory appeal. TEX. CIV. PRAC. & REM.

CODE ANN. § 15.064(a) (Vernon Supp. 2010); Wilson v. Texas Parks & Wildlife Dept., 886
S.W.2d 259, 260–62 (Tex. 1994). However, in a multi-plaintiff suit, appellate courts have

jurisdiction to determine in an interlocutory appeal whether each plaintiff has established venue

independently of any other plaintiff. TEX. CIV. PRAC. & REM. CODE ANN. § 15.003(b). Based on

Thomas’ claims that Peters and Romo did not independently establish venue in Bexar County,

we have jurisdiction over this interlocutory appeal pursuant to section 15.003. See Am. Home

Prods. Corp. v. Clark, 38 S.W.3d 92, 94 (Tex. 2000). Under section 15.003(c)(1), we determine



                                                 -3-
                                                                                      04-09-00771-CV


whether the trial court’s order is proper “based on an independent determination from the record

and not under either an abuse of discretion or substantial evidence standard.” TEX. CIV. PRAC. &

REM. CODE ANN. § 15.003(c)(1); Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 602–03

B. Analysis

        1. Texas Civil Practice and Remedies Code Section 15.003

        Thomas asserts that Peters, who resides in Tarrant County, did not independently

establish venue under any theory because Peters never responded to Thomas’ motion or amended

motion to transfer venue. Thomas bases his argument on the format of the pleadings filed by the

Attorneys, and the fact Peters never personally signed any of the pleadings. In response, the

Attorneys point out that all of their pleadings were presented on behalf of all appellees/plaintiffs

and that a single attorney was signing on behalf of all as provided by Texas Rule of Civil

Procedure 57. See TEX. R. CIV. P. 57 (“Every pleading of a party represented by an attorney

shall be signed by at least one attorney of record . . . A party not represented by an attorney shall

sign his pleadings . . .”).

        The format of the venue pleadings becomes important to the resolution of this case.

Plaintiffs’ original and amended petitions were filed on behalf of, and seek relief for all three

attorneys. Likewise, the responsive pleadings to the original and amended motion to transfer

venue contain all three attorneys’ names and contact information as shown below:




                                                -4-
                                                                                   04-09-00771-CV




       Rule 57 does not require the signature on a pleading of each attorney representing a party.

Id.; see also Anderson Producing Inc. v. Koch Oil Co., 929 S.W.2d 416, 419 (Tex. 1996)

(holding Rule 57 merely requires that pleadings “be signed by at least one attorney of record.”

(citing TEX. R. CIV. P. 57)). In Brown v. Mulanax, 808 S.W.2d 718, 720 (Tex. App.—Tyler

1991, no writ) (citing Ingram v. Card Co., 540 S.W.2d 803, 804 (Tex. Civ. App.—Corpus

Christi 1976, no writ)), the court explained “[the] purpose of a signature requirement in the

pleadings is to fix the responsibility for the allegations and to make clear for whom counsel

appears.” Accordingly, because the pleadings in the case were formatted and filed on behalf of

Peters, Hoelke and Romo and signed by counsel, we conclude that the Attorneys’ pleadings were

filed on behalf of all three appellees. Therefore, we hold that Peters responded to the original

and amended motions to transfer venue.


                                              -5-
                                                                                                  04-09-00771-CV


        2. Texas Civil Practice and Remedies Code Section 15.035(a)

        Thomas also complains that all three Attorneys did not independently establish venue as

proper in Bexar County because neither Romo nor Peters has any connection with Bexar County,

and the attorney retention agreement is unconscionable and unenforceable. 1 The Attorneys plead

that venue was proper in Bexar County under Texas Civil Practice and Remedies Code Section

15.035(a) because the attorney retention agreement provided that the obligations under the

agreement would be performed in Bexar County.                      TEX. CIV. PRAC. & REM. CODE ANN.

§ 15.035(a). Section 15.035(a) provides that if a person has contracted in writing to perform an

obligation in a particularly named county, suit on the contract may be brought in the named

county. Id. In this case, the Attorneys plead and submitted proof that the attorney retention

agreement and supplement were signed by Thomas, after consulting with other counsel, and

provided that performance would occur in Bexar County.

        To meet their burden, the Attorneys had to make prima facie proof of their pleaded venue

facts denied by Thomas. TEX. R. CIV. P. 87(2)(a); In re Masonite Corp., 997 S.W.2d at 197.

Prima facie proof is made when the venue facts are properly pleaded and an affidavit is filed,

along with any duly proved attachments to the affidavit, fully and specifically setting forth the

facts supporting such pleading. TEX. R. CIV. P. 87(3)(a). Importantly, the plaintiff’s “[p]rima

facie proof is not subject to rebuttal, cross-examination, impeachment, or . . . disproof.” Ruiz v.




1
  This allegation supports Thomas’ argument that venue as to all of the plaintiffs is improper in Bexar County under
the contract. This argument, applicable to all three plaintiffs is not the appropriate subject of an interlocutory
appeal. TEX. CIV. PRAC. & REM. CODE ANN. § 15.003(c).


                                                       -6-
                                                                                                  04-09-00771-CV


Conoco, Inc., 868 S.W.2d 752, 757 (Tex. 1993). Based on a review of the record, including the

contract at issue, we hold there is probative evidence to support the trial court’s determination. 2

                                                 CONCLUSION

        For purposes of venue, Thomas cannot challenge the existence of the contract. See TEX.

R. CIV. P. 87(2)(b). Because the March 2005 contract for legal services specifically placed

venue in Bexar County, and was supplemented in May of 2005 to include Peters and Romo,

appellees made a prima facie showing of venue.                     TEX. CIV. PRAC. & REM. CODE ANN.

§§ 15.003(a); 15.035(a) (Vernon 2002). Accordingly, the trial court did not err in denying the

request to transfer venue. We, therefore, affirm the order of the trial court.



                                                         Rebecca Simmons, Justice




2
  Because we determine that the Attorneys made a prima facie showing that venue was proper under Civil Practice
and Remedies Code section 15.035, we do not address Thomas’ arguments regarding venue under section 15.002.
See TEX. R. APP. P. 47.1 (requiring concise opinions addressing only those issues “necessary to final disposition of
the appeal”).

                                                       -7-